El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Arturo Aponte, Jr., entabló una demanda en la Corte de Distrito de Iíumacao contra la Atlas Commercial Co. y Francisco Fournier, en reclamación de cierta suma de dinero por concepto de daños y perjuicios. El 8 de abril de 1918 com-pareció la demandada Atlas Commercial Co. y pidió el tras-lado del pleito a lá Corte de Distrito de San Juan, lugar en donde tiene establecida su oficina principal, y el mismo día solicitó también la dicha demandada que la corte decre-tara la eliminación de ciertos particulares de la demanda. Nada resolvió la corte y el 2 de mayo 1918 la demandada presentó otra solicitud de traslado, y un escrito de excepcio-nes previas. La Corte de Distrito de Humacao negó el tras-lado porque en su opinión “los demandados a.1 radicar con su primera moción de traslado otra moción solicitando la eli-minación de ciertas alegaciones de la demanda, se han some-tido a la jurisdicción de esta corte.” No conforme con esa resolución, la Atlas Commercial Co.'apeló de ella para ante este Tribunal Supremo. La vista del recurso se celebró con la sola asistencia de la parte apelante que es la única ade-más que ha comparecido por escrito.
Eeconoce la parte apelante que existen numerosas resolu-ciones del Tribunal Supremo de California decidiendo que cualquiera comparecencia del demandado antes de su petición de traslado implica su sumisión, de acuerdo con los términos del estatuto, y cita él mismo los casos de Watts v. White, 13 Cal. 321, y Pennio v. Visher, 94 Cal. 323, pero alega que nun-ca renunció su derecho a pedir el traslado; que desde el prin-cipio insistió en el traslado, y que antes de que la corte resol-viera sus dos primeras mociones, radicó una nueva moción de traslado en unión de excepciones previas a la demanda, por todo lo cual sostiene que la corte de distrito erró al decidir que había quedado sometido a su jurisdicción. La apelante *247cita en apoyo de su teoría el caso de Nicholl v. Nicholl, 66 Cal. 36.
Hemos examinado dicho caso y es distinto al qne estamos considerando y resolviendo. Allí el demandado pidió prime-ramente el traslado, sin hacer ninguna otra gestión, y luego, al tiempo de contestar, volvió a pedir el traslado. Aquí et. demandado pidió el traslado y al mismo tiempo solicitó la_ eliminación de varios particulares de la demanda y cerca de' nn mes después, antes de que la corte hubiera resuelto sus primeras peticiones, solicitó el traslado y formuló excepciones.
Esta Corte Suprema en el caso de Busó v. Borinquen Sugar Co., 19 D. P. R. 357, decidió que cuando una parte de-mandada presenta una solicitud de traslado y al mismo tiem-po una moción para que se ordene la separación de las dos causas de acción ejercitadas por el demandante y solicita prórroga para contestar la demanda, debe negarse el tras-lado por no haberse solicitado de acuerdo con la ley. El tribunal transcribe el artículo 82 del Código de Enjuiciamiento Civil y luego dice: ‘ ‘ Como se ve, el artículo transcrito exige terminantemente que el traslado se pida al comparecer a con-testar o a formular excepciones, según el texto español, y según el texto inglés, al tiempo en que el demandado compa-rece y contesta o excepeiona la demanda * * * . Alega la apelante que no es indispensable que a toda moción de tras-lado vaya unida una excepción previa o contestación, sino que basta que al hacerse la primera comparecencia en el plei-to acompañe el demandado, como ha sucedido en el presente caso, su moción de traslado. Tal defensa es inadmisible por ser contraria al precepto claro y terminante del artículo 82 del Código de Enjuiciamiento Civil, de cuyo texto literal no podemos apartarnos, atemperándonos así al articulo 13 de nxtestro Código Civil. ‘Cuando la ley es clara y libre de toda, ambigüedad (dice ese artículo) la letra de. ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.’ ”
Siendo esto así, nos vemos obligados a concluir que no habiendo la Atlas Commercial Co. solicitado el traslado de *248acuerdo con la ley, estuvo justificada al negar su petición la córte de distrito. La circunstancia de no haber aun resuelto la corte la primera moción de la dicha demandada cuando ésta presentó su segunda petición solicitando entonces el tras-lado siguiendo el procedimiento marcado por la ley, no puede tener el alcance que pretende la apelante, ya que no es po-sible destruir el hecho de su primera actuación. Conociendo la ley y la jurisprudencia, la otra parte pudo confiar en que la demandada había quedado sometida.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Declarado sin lugar él recurso y confirmada la sentencia apelada.

Jueces concurrentes:' Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison disintió en la resolución de este caso.